Case 1:18-cv-03143-SEB-TAB | Document 76 Filed 10/31/19 Page 1 of 1 PagelD #: 451

     

 

  

 

 

IN THE UNITED STATES DISTRICT COURT ogee) neon fs OA
FOR THE SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION 2IiSOCTS_ PHL
STRICT
Norman Peck, Case No. 1:18-cv-03143-SEB :
Plaintiff,
Vv.
IMC Credit Services,
Defendant
NOTICE OF APPEAL

Plaintiff Norman Peck files this notice of appeal.

 

 

Submitted,
—w$Af 29 OCTOBER 20/9
Norman Pgtk. Plaipfiff Date

Certificate of Service

Peck hereby certify my delivery today of this NOTICE OF APPEAL by filing/serving by

e USPS certified mail to the Office of the Clerk, 105 U.S. Courthouse, 46 East Ohio Street,
Indianapolis, Indiana 46204, and

e USPS first-class mail to Nicholas Levi, One Indiana Square, Suite 300, 211 North
Pennsylvania Street, Indianapolis, Indiana 46204.

Peck also certifies his timely delivery of this NOTICE OF APPEAL by electronic mail to
e = lana_harves‘@usid.uscourts.gov, and
e = =nlevi@k-glaw.com.

—en_fof 29 ocrOoBER 2019

Norman Pétk, Plaintiff Date
P.O. Box 273

Kokomo, Indiana 46903

Telephone/facsimile number: None

Email address: legal_stuff@use.startmail.com

Enclosure:
e Additional copy of this NOTICE OF APPEAL for the purpose of being stamped by the Clerk to
indicate the date and time of its entry into the court record and then returned to Peck in the

enclosed self-addressed envelope, which is big enough and has enough postage pursuant to L.R.
5-10(b)

— USPS certified mail # 7015 1520 0002 0065 8169 —
